DETAILED ACTION
This action is in response to Applicant’s submission dated February 8, 2021; in which Applicant amended claim 19 and provided a species for search purposes only.  Once the species was not found in the art, the full scope of the invention was searched by Examiner.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24, 28-33, 37-40 and 77 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase “at least about 20%” is indefinite because the metes and bounds of the instant invention are not known.  Would 15% fall within the scope of the claims?  What about 10% or 30%?  Would percentages farther out than these examples fall within the scope of the claims?  If so, how would a reader of the claims know how far out?  The Examiner suggests deletion of the phrase “at least about 20%” from the claims.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-24, 28-33, 37-40 and 77 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-60 of Peters, et al., United States Patent No. 9,440,963.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter embraced in the instant claims is also embraced in United States Patent No. 9,440,963.  The claims of the reference an the instant claims are obvious variants of one another because there is substantial overlap between instant X, Y, Aryl1, Aryl2, Ra, Rb, Rc, Rd, Re, Rf, L2, and their corresponding positions in the reference.  The 


Information Disclosure Statement
	The references contained in the IDS dated July 13, 2020 are made of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.


/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932